Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 2, because the claim has not been terminated by a period.
3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, the basis for the content ratio of the oxyalkylene glycol (A1) has not been clearly set forth; it is not clear if the ratio is based on diol (A) or some other entity.
	Secondly, with respect to claims 1 and 9, the content ratio for structural unit (X1) has not been clearly set forth; it is not clear if the ratio is based on the total structural units derived from the branched alcohol (B) or some other entity.  It is unclear if the language, “in the structural units derived from the branched alcohol (B)”, specifies the basis or merely the “location” or placement of structural unit (X1).
	Thirdly, with respect to claims 1 and 9, regarding the use of “optionally” in association with the “m RA1s”, it is unclear what purpose is served by the use of the word, since each of the RA1 groups must either be the same or different.
	Lastly, with respect to claims 9 and 11, applicants have failed to claim the coreactant that yields the polyurethane upon reaction with the polyol.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FR 1155285 A.
	FR 1155285 A discloses polycarbonate polyols produced by reacting diethylene glycol and either trimethylolethane (Example 3) or trimethylolpropane (Example 4) with ethylene carbonate, wherein diethylene glycol constitutes 100% of the oxyalkylene glycol used and wherein the trimethylolethane (Example 3) is present at 1.57 mol% and .
6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
FR 1155285 A.
	FR 1155285 A discloses polycarbonate polyols produced by reacting diethylene glycol and either trimethylolethane (Example 3) or trimethylolpropane (Example 4) with ethylene carbonate, wherein diethylene glycol constitutes 100% of the oxyalkylene glycol used and wherein the trimethylolethane (Example 3) is present at 1.57 mol% and trimethylolpropane (Example 4) is present at 0.66 mol%.  Each polycarbonate polyol possesses hydroxyl number that fall within those claimed.  The polycarbonates are reacted within polyisocyanate and water (functioning as a chain extender, as well as a blowing agent) to produce polyurethanes.  Though the reference is silent regarding the presence as well as amounts of structures corresponding to (X1) and (X2), since the polycarbonates must be polyfunctional to promote polymerization, the position is taken .
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765